DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the preliminary amendment filed on October 8, 2020.
Claims 1-20 are cancelled.
Claims 21-40 are added.
Claims 21-40 are pending.
Claims 21-40 are examined.
This Office Action is given Paper No. 20210929 for references purposes only.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application claims the benefit of application 14/588,328.

Information Disclosure Statement
The Information Disclosure Statement filed on October 6, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Systrom et al. (US 10,546,352) in view of Claessens (US 2015/0178786).

Claims 21, 28, 35
Systrom discloses:
receiving, by a computer system, user input (a tag, see C2 L36-48), performed by a first user (first user, see C3 L36-48), corresponding to a first image (image, see C3 L36-48), wherein the first image depicts one or more items (item see C3 L36-48), and wherein the user input indicates a first item of the one or more items (tag including identification of an item, see C3 L36-48); 
searching, by the computer system, an inventory of available items to identify a plurality of providers (product storefronts, set of suitable online or brick-and-mortar stores, see C2 L36-64, C8 L43-67) of the first item; 
in response to the identifying the first item, modifying, by the computer system, information corresponding to a level of interest (how fans or followers are interacting with the image, see C7 L45-54) associated with the first item; 
determining, by the computer system, whether the level of interest associated with the first item exceeds a particular threshold value (whether image has been shared, commented, or referenced more than average, threshold number of views/click-throughs is reached,, see C7 L45-54, C15 L49 – C16 L10); and 
in response to a determination that the level of interest associated with the first item exceeds the particular threshold value, sending, by the computer system, a notification (notify the brand, see C7 L45-54) to one or more of the plurality of providers of the first item.  
Systrom does not explicitly disclose:
identifying, by the computer system, the first item based on the first image.
Claessens teaches:
identifying, by the computer system, the first item based on the first image (identify objects shown in the image, see [0092]).
Systrom discloses receiving user input corresponding to an image, searching an inventory to identify a plurality of providers, modifying information, determining whether the level of interest exceeds a threshold, and sending a notification. Systrom does not 

Claims 22, 29, 36
Furthermore, Systrom discloses:
the first image is included in a social media post (social feed, see C2 L49-64), wherein the identifying the first item includes: parsing text (character recognition, see C6 L64 – C7 L11) included in the social media post to determine identifying information associated with the first item.  

Claims 23, 30, 37
Furthermore, Systrom discloses:
the identifying the first item includes: using image recognition (object recognition, see C6 L64 – C7 L11) to analyze the first image and determine identifying information associated with the first item. 

Claims 24, 31, 38
Furthermore, Systrom discloses:
the information corresponding to the level of interest associated with the first item is a counter that indicates a number of users that have selected the first item (identifying a purchase and correlating the advertisement with the purchase, see C31 L32-55) during a particular time period (images viewed prior to and around time of purchase, see C31 L32-55), wherein the modifying includes incrementing the counter.  

Claims 25, 32, 39
Furthermore, Systrom discloses:
maintaining, by the computer system, a profile (user information, e.g. demographic, education, birth date, browsing history, friends, see C17 L17-47) for the first user, wherein the profile includes a list of items (e.g. shirts, pants, jackets from particular brand, see C17 L17-47) for which the first user has indicated interest; and 
sending, by the computer system, a communication (images with shirts, pants, jackets, see C17 L17-47) to the first user that includes information corresponding to one or more items included in the list of items.  

Claim 26
Furthermore, Systrom discloses:
the sending the communication is performed based on a number of items on the list of items (i.e. only 3 items: shirts, pants, jackets, see C17 L17-47).

Claims 27, 34
Furthermore, Systrom discloses:
the notification to the one or more providers specifies a number of users that have indicated interest in the first item during a particular time period (image has been shared, commented, or referenced more than average, see C7 L45-54).

Claim 33
Furthermore, Systrom discloses:
the sending the communication is performed based on a frequency with which the first user interacts (user purchasing habits, see C8 L43 – C9 L13) with communications from the computer system.

Claim 40
Furthermore, Systrom discloses:
sending the communication is performed based on a frequency with which the first user purchases items (user’s transaction history, see C8 L43 – C9 L13) in response to communications from the system.

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621